Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claim 1-3, 5-8, 10-22 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
 The amendment to the claims places the case in condition for allowance and the associated remarks of 01/05/2020 are considered persuasive.

Claim 1 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
a selection element configured to: receive one or more of the plurality of the first inputs; select a selected input of the one or more of the plurality of the first inputs, wherein the selected input comprises a first input of the one or more of the plurality of the first inputs and remaining inputs of the one or more of the plurality of the first inputs comprises a second input of the one or Application No. 16/388,847 Amendment and Response to Office Action Mailed October 5, 2020 Page 3 more of the plurality of inputs when a first control input is received by the selection element, and wherein the selected input comprises the second input and the remaining inputs comprise the first input when a second control input is received by the selection element; transmit the selected input while blocking the remaining inputs from being transmitted; and comparison circuitry configured to compare the first input to the one or more second inputs

Claim 13 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
transmit the selected data row address while blocking unselected data rows of the plurality of data rows from the comparison, wherein the selected data row address comprises a first row Application No. 16/388,847 Amendment and Response to Office Action Mailed October 5, 2020 Page 6 address of the plurality of data rows and the unselected data rows comprises a second row address of the plurality of data rows when a first control input is received by the selection element, and wherein the selected data row address comprises the second row address and the unselected data rows comprise the first row address when a second control input is received by the selection element; and a comparison element configured to receive the selected row address from the selection element;

Claim 17 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
 transmitting, by the selection element, the selected row address while blocking unselected row addresses of the plurality of row address values from being transmitted, wherein the selected row address comprises a first row address of the plurality of row address values and the unselected row addresses comprise a second row address of the plurality of row address values when a first control input is received by the selection element, and wherein the selected row address comprises the second row address and the unselected row addresses comprise the first row address when a second control input is received by the selection element; 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277 and fax number is 571-273-2908.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard T Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED A BASHAR/             Primary Examiner, Art Unit 2824